Citation Nr: 0707085	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  98-08 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for a disability 
manifested by headaches, including as a result of undiagnosed 
illness.  

2.	Entitlement to service connection for a disability 
manifested by musculoskeletal chest pain, including as a 
result of undiagnosed illness.  

3.	Entitlement to service connection for a disability 
manifested by aching muscles, including as a result of 
undiagnosed illness.  

4.	Entitlement to service connection for allergic rhinitis, 
including as a result of undiagnosed illness.  

5.	Entitlement to service connection for a disability 
manifested by anemia, including as a result of undiagnosed 
illness.  

6.	Entitlement to service connection for a disability 
manifested by bilateral foot pain, including as a result of 
undiagnosed illness.  

7.	Entitlement to service connection for a disability 
manifested by stomach pain, including as a result of 
undiagnosed illness.  

8.	Entitlement to service connection for an adjustment 
disorder, with memory loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972, from June 1973 to June 1976 and from December 1990 to 
July 1991.  The veteran is shown to have served in the 
Southwest Asia Theater during his second period of service.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in October 1999.  

The case was remanded by the Board in April 2000 and in July 
2003.  


FINDINGS OF FACT

1.	A disability manifested by headaches was not evident 
during service or until many years thereafter and is not 
shown to have been caused by any in-service event or related 
to any undiagnosed illness sustained during service.  

2.	A disability manifested by musculoskeletal chest pain was 
not evident during service or until many years thereafter and 
is not shown to have been caused by any in-service event or 
related to any undiagnosed illness sustained during service.  

3.	A disability manifested by aching muscles was not evident 
during service or until many years thereafter and is not 
shown to have been caused by any in-service event or related 
to any undiagnosed illness sustained during service.  

4.	Allergic rhinitis was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event or related to any undiagnosed illness 
sustained during service.  

5.	A disability manifested by anemia was not evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event or related to any 
undiagnosed illness sustained during service.  

6.	A disability manifested by bilateral foot pain was not 
evident during service or until many years thereafter and is 
not shown to have been caused by any in-service event or 
related to any undiagnosed illness sustained during service.  

7.	A disability manifested by stomach pain was not evident 
during service or until many years thereafter and is not 
shown to have been caused by any in-service event or related 
to any undiagnosed illness sustained during service.  

8.	An adjustment disorder, with memory loss, is shown to be 
related to service.  
CONCLUSIONS OF LAW

1.	A disability manifested by headaches was neither incurred 
in nor aggravated by service nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2006).

2.	A disability manifested by musculoskeletal chest pain was 
neither incurred in nor aggravated by service nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2006).

3.	A disability manifested by aching muscles was neither 
incurred in nor aggravated by service nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2006).

4.	Allergic rhinitis was neither incurred in nor aggravated 
by service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2006).

5.	A disability manifested by anemia was neither incurred in 
nor aggravated by service nor may primary anemia be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.317 (2006).

6.	A disability manifested by bilateral foot pain was neither 
incurred in nor aggravated by service nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2006).

7.	A disability manifested by stomach pain was neither 
incurred in nor aggravated by service nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2006).

8.	With resolution of reasonable doubt in the appellant's 
favor, an adjustment disorder, with memory loss, was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in October 2002 and April 2004, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  It 
is noted in this case, that the service medical records from 
the veteran's second period of service have not been 
associated with the claims file for appellate review.  When 
records are absent, the Board has a heightened duty to assist 
in the development of the claim.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  VA has made several attempts to obtain 
the records, but to no avail and there is not choice at this 
point but to proceed on the record.  

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Prickett v. Nicholson, No. 04-0140 (U.S. Vet. 
App. Sept. 11, 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he/she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Regarding 
the claim for an adjustment disorder, which will be allowed, 
the veteran's rating and effective date will be addressed by 
the RO prior to final adjudication.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, may be presumed to have been incurred during service 
if they first become manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Primary anemia 
is such a disorder.  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).

The veteran is claiming service connection for various 
disabilities, which he believes are the result of his service 
in the Persian Gulf during 1990 and 1991.  Service connection 
may be established for a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than not later than December 31, 2011, and which by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1). In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.117, unlike those for "direct service connection," there is 
no requirement that there be competent evidence of a nexus 
between the claimed illness and service. Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004). Further, lay persons 
are competent to report objective signs of illness. Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3). 
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. 
§ 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. §3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1). The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations. 38 C.F.R. §3.317(d)(2).

The veteran is claiming service connection for various 
disorders that he essentially believes are the result of 
undiagnosed illnesses incurred in service in the Persian 
Gulf.  As set forth above, if he should manifest such 
disorders that are due to undiagnosed illness, service 
connection may be presumed.  The Board has reviewed all of 
the evidence of record, which includes VA compensation 
examinations in 1994, 1995, 1999, and 2005; VA outpatient 
treatment records dating from the 1990's; and statements from 
the veteran's friends and family, dated in 1996.  After this 
review it has been determined that, with the exception of the 
claim for a psychiatric disability manifested by memory loss, 
which will be discussed at the end of this decision, service 
connection is not appropriate.  In this regard, the basis for 
the denial is that the disabilities are the result of 
diagnosed conditions that have not been medically linked to 
the veteran's periods of service.  

The veteran is claiming service connection for a disability 
manifested by headaches.  He was noted to have recurrent 
headaches on examination in January 1995, but on examination 
in February 1999 his headaches were diagnosed as tension 
type.  On examination in October 2005 he was diagnosed as 
having muscle contraction headaches.  This is a diagnosed 
disorder and, as such, not an undiagnosed illness for which 
service connection may be presumed.  Similarly, in October 
2005, the veteran was diagnosed as having costochondritis, 
rather than a musculoskeletal disorder manifested by chest 
pain; allergic rhinitis; microcystic anemia rather than a 
disability manifested by anemia; bilateral hallux valgus of 
each foot, rather than a disability manifested by bilateral 
foot pain; gastroesophageal reflux disease (GERD), rather 
than a disability manifested by stomach pain; and medial 
epicondylitis, bilateral knee strain, right hip degenerative 
arthritis; rather than aching muscles.  Moreover, on 
examination in October 2005, the examiner rendered an opinion 
that, after review of the entire evidence of record and 
evaluation of the veteran, he was unable to find a link 
between the veteran's symptoms and diagnoses as secondary to 
military service.  He further stated that it was not at least 
as likely as not that the above claims were related to the 
veteran's military service.  

The veteran has given sworn testimony before the undersigned 
that he believes that there is a relationship between service 
and his claimed disabilities.  It is noted, however, that he 
is a layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In light of the fact 
that the symptoms for which the veteran is claiming service 
connection are due to diagnosed, rather than undiagnosed, 
illnesses, and that the weight of the evidence is against the 
relationships of these disorders with service, the claims must 
be denied.  

The veteran is also claiming service connection for a 
psychiatric disability manifested by memory loss.  He was 
afforded a complete psychiatric evaluation in October 2005.  
At that time, the diagnoses were major depressive disorder, 
recurrent, severe with psychotic features, and adjustment 
disorder with anxiety (PTSD-like features).  The examiner 
rendered an opinion that the veteran's depression was related 
to his coping with the stress of his chronic medical 
conditions and the stress of his coping with his adjustment 
disorder with PTSD-like features.  It was also felt that it 
was at least as likely as not that the veteran's overall 
memory difficulties were etiologically related to his 
significant emotional disturbances, that is, his adjustment 
disorder with anxiety and PTSD-like symptoms and his major 
depressive disorder.  The examiner went on to state that the 
veteran's difficulties with anxiety and depression were felt 
to be at least as likely as not caused by or exacerbated by 
the stress of his military service.  It was subsequently felt 
that it was at least as likely as not that his difficulties 
with memory loss were secondarily caused by or exacerbated by 
the stress of his military service.  

Despite the fact that the veteran's adjustment disorder with 
memory loss has not been attributed to an undiagnosed 
illness, service connection may still be established if the 
preponderance of the evidence supports a relationship to 
service.  In this case, there is a medical opinion of record 
supporting the proposition that the memory loss is related to 
an adjustment disorder that is, in turn, related to the 
veteran's military service.  Given this medical opinion, the 
Board believes that there is sufficient basis to establish 
service connection for the adjustment disorder, with 
associated symptoms of memory loss.  



ORDER

Service connection for a disability manifested by headaches, 
including as a result of undiagnosed illness, is denied.  

Service connection for a disability manifested by 
musculoskeletal chest pain, including as a result of 
undiagnosed illness, is denied.  

Service connection for a disability manifested by aching 
muscles, including as a result of undiagnosed illness, is 
denied.  

Service connection for allergic rhinitis, including as a 
result of undiagnosed illness, is denied.  

Service connection for a disability manifested by anemia, 
including as a result of undiagnosed illness, is denied.  

Service connection for a disability manifested by bilateral 
foot pain, including as a result of undiagnosed illness, is 
denied.  

Service connection for a disability manifested by stomach 
pain, including as a result of undiagnosed illness, is 
denied.  

Service connection for an adjustment disorder, with memory 
loss, is granted.  The appeal is allowed to this extent.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


